                               UNITED STATES DISTRICT COURT                      Priority
                                                                                 Send
                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                 Enter
                                                                                 Closed
                                    CIVIL MINUTES - GENERAL                      JS-5/JS-6
                                                                                 Scan Only

                                                                                               JS-6
CASE NO.: 5:19-CV-00755-SJO (KKx)                       DATE:         June 27, 2019


TITLE:    Cheylyn Ross v. Stater Bros. Markets et al.
========================================================================
PRESENT: THE HONORABLE S. JAMES OTERO, UNITED STATES DISTRICT JUDGE

Victor Paul Cruz                                        Not Present
Courtroom Clerk                                         Court Reporter

COUNSEL PRESENT FOR PLAINTIFF(S):                       COUNSEL PRESENT FOR DEFENDANT(S):

Not Present                                             Not Present

========================================================================
PROCEEDINGS (in chambers): ORDER GRANTING PLAINTIFF'S MOTION TO REMAND
[Docket No. 22.]; ORDER DENYING AS MOOT DEFENDANT'S MOTION TO DISMISS [Docket
No. 11.]; ORDER DENYING AS MOOT PLAINTIFF'S MOTION FOR RELIEF [Docket No. 27.]

This matter is before the Court on Plaintiff Cheylyn Ross's ("Plaintiff") Motion to Remand Case to
State Court, filed on May 24, 2019 ("Motion"). Defendants Stater Bros. Markets et al
("Defendants") opposed the Motion on June 3, 2019 ("Opposition"). Defendant replied on June
10, 2019 ("Reply"). The Court found the matter suitable for disposition without oral argument. See
Fed. R. Civ. P. 78(b). For the reasons stated below, the Court GRANTS Plaintiff's Motion in its
entirety.1

I.       FACTUAL AND PROCEDURAL BACKGROUND

Plaintiff was employed in an hourly, non-exempt customer service position by 17 Defendants from
May 2018 through July 2018. (Id. at ¶ 26.) Defendants own and operate supermarkets in
Southern California. (Id. at ¶ 16.) Cheylyn Ross is the named Plaintiff in the instant class action
wage and hour dispute. (See Notice of Removal Ex. B, ECF No. 1-1). On April 3, 2019, Plaintiff
filed a First Amended Complaint against Defendants ("FAC") in the Superior Court of the State of
California County of San Bernardino in a case captioned Cheylyn Ross v. Stater Bros. Markets,
et al., asserting the following causes of action:

         (1) Failure To Pay All Wages Owed, Including Overtime ("Wage Claim");

         (2) Failure To Provide Second Meal Periods ("Meal Period Claim");

         (3) Failure to Authorize and Permit Rest Periods ("Rest Period Claim");



     1
      Because the Court ultimately remands the instant case to state court, it rules on Plaintiff's
     Motion for Relief and Defendant's Motion to Dismiss at the conclusion of this order.
                                            Page 1 of    15
                               UNITED STATES DISTRICT COURT                        Priority
                                                                                   Send
                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                   Enter
                                                                                   Closed
                                    CIVIL MINUTES - GENERAL                        JS-5/JS-6
                                                                                   Scan Only



CASE NO.: 5:19-CV-00755-SJO (KKx)                        DATE:         June 27, 2019




       (4) Failure to Timely Pay Wages Owed Upon Separation From Employer ("Separation
          Claim");

       (5) Failure to Reimburse Necessary Expenses;

       (6) Knowing and Intentional Failure to Comply with Accurate Itemized Wage Statement
          Provisions;

       (7) Violation of the Unfair Competition Law; and

       (8) Penalties under the Private Attorneys General Act, Labor Code § 2698 Et. Seq.

(FAC ¶ 2.)

Plaintiff seeks to represent eight classes of similarly situated current or former non-exempt
employees of Defendant in California (the "Class"). (Id. at ¶ 5.) Plaintiff names the following eight
subclasses:

(1) The Minimum Wage Subclass;

(2) The Overtime Subclass;

(3) The Meal Period Subclass;

(4) The Rest Period Subclass;

(5) The Indemnification Subclass;

(6) The Waiting Time Subclass;

(7) The Inaccurate Wage Statement Subclass;

(8) The Unfair Business Practices Subclass.

(Id. at ¶¶ 49-52.)

Plaintiff alleges that for at least four years prior to the filing of this action (the "Class Period")
Defendant prohibited its employees from taking timely and proper meal and rest breaks during
work hours, and failed to furnish accurate wage statements to Plaintiff and the Class. (Id. at ¶ 31-
33, 35-43.) Plaintiff also alleges Defendant failed to pay for all hours worked upon termination, in
violation of various California laws. (Id. at ¶ 44.) Specifically, Plaintiff claims that "Plaintiff [was]

                                             Page 2 of   15
                               UNITED STATES DISTRICT COURT                      Priority
                                                                                 Send
                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                 Enter
                                                                                 Closed
                                    CIVIL MINUTES - GENERAL                      JS-5/JS-6
                                                                                 Scan Only



CASE NO.: 5:19-CV-00755-SJO (KKx)                      DATE:         June 27, 2019




not properly compensated for all hours worked, in part because she was frequently required to
work off the clock [and] perform work duties and functions either before or after shifts" for which
she was not compensated, in violation of various California laws (Id. at ¶ 30). Plaintiff seeks
recovery of unpaid overtime wages, plus interest and penalties, attorneys' fees, and costs. (Id.
at ¶ 66-69.) Although two separate collective-bargaining agreements ("CBA") were in place during
the Class Period, Plaintiff's FAC makes no mention of them and exclusively states alleged
violations of California law. (Id. at ¶ 13; But see Notice of Removal at ¶ 17-18, ECF No. 1).

         A.    Removal

On April 24, 2018, Defendants removed Plaintiff's action to this Court on the basis of federal
question jurisdiction pursuant to 28 U.S.C. §§ 1331, 1441, and 1446. (See Notice of Removal,
ECF No. 1.) Specifically, Defendants assert that (1) Plaintiff's Wage Claim, (2) Plaintiff's Meal
Period Claim, (3) Plaintiff's Rest Period Claim, and (4) Plaintiff's Separation Claim are preempted
by federal law, Section 301 of the Labor Management Relations Act (the "LMRA" or "Section
301"). (Id. (citing 29 U.S.C. § 185.)) Additionally, Defendants argue that this Court should
exercise supplemental jurisdiction over Plaintiff's remaining claims. (Id. (citing 28 U.S.C. § 1367.))

         B.    The Instant Motion

In the instant Motion, Plaintiff seeks to remand this action to San Bernardino Superior Court.
Plaintiff maintains that (1) her FAC is governed by California law; and (2) that her claims are not
preempted by the LMRA. (See generally Mot.)

II.      DISCUSSION

         A.    Legal Standard

               1.       Removal Jurisdiction

The removal statute allows a defendant to remove a case originally filed in state court into federal
court if it presents a federal question or is between citizens of different states and involves an
amount in controversy over $75,000. ee 28 U.S.C. §§ 1331, 1441. A "federal question" is
presented if the claim arises under the Constitution, laws, or treaties of the United States. Id.
Federal courts are well established to be "courts of limited jurisdiction." Owen Equip. & Erection
Co. v. Kroger, 437 U.S. 365, 374 (1978). As such, "a federal court is presumed to lack jurisdiction
in a particular case unless the contrary affirmatively appears." Stock W., Inc. v. Confederated
Tribes of the Colville Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989) (citation omitted).
Furthermore, a federal court's lack of subject matter jurisdiction may be challenged by any party
at any time, and it is never waived. See United States v. Cotton, 535 U.S. 625, 630 (2002). If at

      MINUTES FORM 11                                                                            :
      CIVIL GEN                            Page 3 of   15                 Initials of Preparer
                              UNITED STATES DISTRICT COURT                        Priority
                                                                                  Send
                             CENTRAL DISTRICT OF CALIFORNIA
                                                                                  Enter
                                                                                  Closed
                                   CIVIL MINUTES - GENERAL                        JS-5/JS-6
                                                                                  Scan Only



CASE NO.: 5:19-CV-00755-SJO (KKx)                       DATE:        June 27, 2019




any time before final judgment it appears that the district court lacks subject matter jurisdiction,
the case must be remanded. See 28 U.S.C. § 1447(c).

Federal question jurisdiction typically exists only when a federal question is presented on the face
of the plaintiff's properly pleaded complaint. Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987).
Thus, where a plaintiff has both state and federal claims, she can prevent removal by simply
choosing not to address the latter in her complaint. Rains v. Criterion Systems, Inc., 80 F.3d 339,
344 (9th Cir. 1996). Where there is "any doubt as to the right of removal in the first instance," the
Ninth Circuit has held that courts must "strictly construe the removal statute against removal
jurisdiction" and reject federal jurisdiction. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992)
(citations omitted).

              2.      LMRA Preemption

Section 301 of the Labor Management Relations Act ("LMRA" or "Section 301") gives federal
courts the exclusive jurisdiction to hear "suits for violation of contracts between an employer and
a labor organization." 29 U.S.C. § 185(a). Section 301 governs claims that involve right(s)
granted to an employee solely based on a collective bargaining agreement or right(s) that are
"substantially dependent" on a [collective bargaining agreement]. Kobold v. Good Samaritan Reg’l
Med. Ctr., 832 F.3d 1024, 1033 (9th Cir. 2016) (quoting Caterpillar Inc. v. Williams, 482 U.S. 386,
394 (1987). This is to "ensure uniform interpretation of collective-bargaining agreements, and thus
to promote the peaceable, consistent resolution of labor-management disputes." Lingle v. Norge
Division of Magic Chef, Inc., 486 U.S. 399, 404 (1988). A state law claim is preempted if it is
so "inextricably intertwined" with the terms of a CBA that its resolution requires judicial
interpretation of those terms. Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 213 (1985).

However, state law claims with no other relationship to a collective-bargaining agreement beyond
the fact that they are asserted by an individual covered by a CBA are not preempted by Section
301. See Franchise Tax Bd. Of State of Cal. v. Construction Laborers Vacation Trust for Southern
California, 463 U.S. 1, 25 (1983). In addition, claims set forth that deal with "nonnegotiable
state-law rights" are not preempted by Section 301. Allis-Chalmers Corp., 471 U.S. at 213. If the
rights created by state law can be enforced without resorting to the interpretation of terms of a
labor contract, a claim based on those rights are not preempted by Section 301. See Caterpillar,
482 U.S. at 391.

       B.     Analysis

Defendant exclusively argues that Plaintiff's first four causes of action warrant removal because
they are preempted by the LMRA. (See Notice of Removal.) Accordingly, the Court examines
whether each cause of action is preempted in turn.

   MINUTES FORM 11                                                                                :
   CIVIL GEN                                Page 4 of   15                 Initials of Preparer
                              UNITED STATES DISTRICT COURT                       Priority
                                                                                 Send
                             CENTRAL DISTRICT OF CALIFORNIA
                                                                                 Enter
                                                                                 Closed
                                   CIVIL MINUTES - GENERAL                       JS-5/JS-6
                                                                                 Scan Only



CASE NO.: 5:19-CV-00755-SJO (KKx)                      DATE:         June 27, 2019




              1.     Plaintiff's Wage Claim Is Not Preempted

The Ninth Circuit has held that "the preemptive force of [S]ection 301 is so powerful as to displace
entirely any state claims based on a collective bargaining agreement, and any state claim whose
outcome depends on analysis of the terms of the agreement." Young v. Anthony’s Fish Grottos,
Inc., 830 F.2d 993, 997 (9th Cir. 1987) (citations omitted). Two decades later, the Ninth Circuit
articulated a two-part test to better determine whether a cause of action is preempted by Section
301 in Burnside v. Kiewit Pacific Corp., 491 F.3d 1053 (9th Cir. 2007). Per Burnside, a court must
first (1) determine "whether the asserted cause of action involves a right conferred upon an
employee by virtue of state law, not by a CBA. If the right exists solely as a result of the CBA, then
the claim is preempted ("Burnside Prong 1")." Id. at 1059. However, if the right exists
independently of the CBA, "(2) [the court] must still consider whether it is nevertheless
substantially dependent on analysis of a collective-bargaining agreement ... If such dependence
exists, then the claim is preempted by [S]ection 301; if not, then the claim can proceed under state
law ("Burnside Prong 2")." Id. at 1059-60 (citations omitted).

Defendants argue that analysis of the Plaintiff’s Wage Claim necessarily requires interpretation
of the CBA, and that it is preempted. (Opp'n. 7, ECF No. 25.) Plaintiff contends that her
allegations arise independently of a CBA, and remand is warranted. (Mot. 6, ECF No. 22.)

The Court conducts the Burnside test below.

                     a.      Plaintiff's Wage Claim Does Not Satisfy Burnside Prong 1

"To determine whether a particular right inheres in state law or, instead, is grounded in a CBA, [a
court] must consider the legal character of a claim, as independent of rights under the
collective-bargaining agreement [and] not whether a grievance arising from ‘precisely the same
set of facts' could be pursued." Burnside, 491 F.3d at 1060 (citing Livadas v. Bradshaw, 512 U.S.
107, 123 (1994) (citation omitted).) In other words, "If a claim arises entirely from a right or duty
of the CBA—for example, a claim for violation of the labor agreement [], it is, in effect, a CBA
dispute in state law garb, and is preempted. Alaska Airlines v. Schurke, 898 F.3d 904, 920-21 (9th
Cir. 2018) (citing Livadas, 512 U.S. at 122–23).) "In such cases, the CBA is the 'only source' of
the right the plaintiff seeks to vindicate... [and] there is no part of the claim [] which the uniform
body of federal labor law does not control." Id. (citation omitted). However, claims which "just
refer to a CBA-defined right, rely in part on a CBA's terms of employment, run parallel to a CBA
violation, or invite use of the CBA as a defense," are not preempted. Id. (citations omitted).

Plaintiff argues that her claim fails under Burnside Prong 1 because the FAC "claims only
a violation of Labor Code § 510and IWC Wage Order for failure to pay time and one-half

   MINUTES FORM 11                                                                               :
   CIVIL GEN                               Page 5 of   15                 Initials of Preparer
                             UNITED STATES DISTRICT COURT                      Priority
                                                                               Send
                            CENTRAL DISTRICT OF CALIFORNIA
                                                                               Enter
                                                                               Closed
                                 CIVIL MINUTES - GENERAL                       JS-5/JS-6
                                                                               Scan Only



CASE NO.: 5:19-CV-00755-SJO (KKx)                       DATE:     June 27, 2019




(1.5x) for work in excess of eight (8) hours in a day or forty (40) hours in a workweek or
double time (2x) for work in excess of twelve (12) hours in a day or eight (8) hours on the
seventh day in a work week, with no reference to the CBA." (Mot. 7.) Defendants contend
that "mere omission of reference to Section 301 in [Plaintiff's FAC] does not preclude federal
subject matter jurisdiction." (Opp'n. 13 (citing Fristoe v. Reynolds Metals Co., 615 F.2d 1209,
1212 (9th Cir. 1980).; Newberry v. Pacific Racing Ass'n, 854 F.2d 1142, 1146 (9th Cir. 1988)
("[T]he key to determining the scope of Section 301 preemption is not based on how the complaint
is framed, but whether the claims can be resolved only by referring to the terms of the bargaining
agreement.").)

Here, Cal. Lab. Code § 510 ("Section 510") provides the exact relief that Plaintiff requests:

       "Any work in excess of eight (8) hours in one workday and any work in excess of
       forty (40) hours in any one workweek and the first eight (8) hours worked on the
       seventh (7th) day of work in any one workweek shall be compensated at the rate of
       no less than one and one-half (1.5x) times the regular rate of pay for an employee.
       Any work in excess of twelve (12) hours in one day shall be compensated at the rate
       of no less than twice (2x) the regular rate of pay for an employee. In addition, any
       work in excess of eight (8) hours on any seventh (7th) day of a workweek shall
       be compensated at the rate of no less than twice the regular rate of pay of an
       employee. Nothing in this section requires an employer to combine more than
       one rate of overtime compensation in order to calculate the amount to be paid
       to an employee for any hour of overtime work."

Cal. Lab. Code § 510; (FAC ¶¶ 31, 57, 59, 62-68.)

In contrast, the CBA provides as follows:

       "All work performed in excess of eight (8) hours in any one (1) day, or in excess of
       forty (40) hours in any one (1) workweek, shall be deemed overtime and paid for at
       the overtime rate of time and one-half (1 ½) the employee's regular rate of pay.
       Overtime shall also be paid to all employees who work on the sixth (6th) day
       of any one (1) week as follows, 'Time and one-half ( 1.5) shall be paid on such
       day if the employee is scheduled to work less than eight (8) hours, and
       contingent upon the employee's completion of his schedule, provided that
       all time over eight (8) hours in any one (1) day, or forty (40) hours in any one
       (1) week, shall be paid at the overtime rate.'"

(Notice of Removal Exs. F, G, Article V §§ (F),(G), ECF Nos. 1-11, 1-12.)


   MINUTES FORM 11                                                                             :
   CIVIL GEN                                Page 6 of   15              Initials of Preparer
                              UNITED STATES DISTRICT COURT                       Priority
                                                                                 Send
                             CENTRAL DISTRICT OF CALIFORNIA
                                                                                 Enter
                                                                                 Closed
                                  CIVIL MINUTES - GENERAL                        JS-5/JS-6
                                                                                 Scan Only



CASE NO.: 5:19-CV-00755-SJO (KKx)                      DATE:        June 27, 2019




Plaintiff alleges that she "often worked in excess of twelve (12) hours in one day and/or over eight
(8) hours on the seventh (7th) day of the workweek, but [was] not properly paid for such time
at a rate of two times the employee's regular rate of pay per hour." (FAC ¶ 31.) Unlike the
CBA, Section 510 provides twice (2x) the pay for employees who work in excess of twelve (12)
hours in one day. Cal. Lab. Code § 510. In contrast, the CBA exclusively pays time and one-half
(1.5) under all overtime circumstances. (Notice of Removal Exs. F, G, Article V §§ (F),(G).)
Moreover, Plaintiff demands relief uniquely provided under state law and not the CBA because
she asserts that she was not paid at "a rate of two times (2x) the employer's regular rate." (FAC
¶ 31.) Thus, Plaintiff's claim fails Burnside Prong 1 and is not yet preempted.

The Court now turns to whether Plaintiff's Wage Claim satisfies Burnside Prong 2. Specifically,
the Court "must still consider whether [Plaintiff's claim] is nevertheless substantially dependent on
analysis of [the CBA] ... If such dependence exists, then the claim is preempted by [S]ection 301;
if not, then the claim can proceed under state law." Burnside, 491 F.3d at 1059-1060 (citations
omitted).

                     b.     Plaintiff's Wage Claim Does Not Satisfy Burnside Prong 2

A claim is substantially dependent on the terms of a CBA if the claim can only be resolved by
interpreting the CBA, rather than looking to it. Burnside, 491 F.3d at 1060. However, the "look
to"/"interpret" distinction is "not always clear or amenable to a bright-line test." Id. (citation
omitted). Neither "look[ing] to the CBA merely to discern that none of its terms is reasonably in
dispute," nor "the simple need to refer to bargained-for wage rates in computing [a] penalty," is
enough to warrant preemption. Id. (internal citations omitted).

                            i.      The Exemption to Section 510 Does Not Warrant Preemption

Plaintiff's Wage Claim arises under Section 510. (See FAC.) However, Section 510 "[does] not
apply to an employee covered by a valid collective bargaining agreement if the agreement
expressly provides for the wages, hours of work, and working conditions of the employees, and
if the agreement provides premium wage rates for all overtime hours worked and a regular hourly
rate of pay for those employees of not less than 30 percent more than the state minimum wage."
Cal. Lab. Code § 514 (the "Section 514 Exemption").2


   2
    "An employee's 'regular rate of pay' for purposes of [Cal. Lab. Code § 510] and the IWC
   wage orders is not the same as the employee's straight time rate (i.e., his or her normal
   hourly wage rate). Regular rate of pay, which can change from pay period to pay



   MINUTES FORM 11                                                                               :
   CIVIL GEN                               Page 7 of   15                 Initials of Preparer
                             UNITED STATES DISTRICT COURT                       Priority
                                                                                Send
                            CENTRAL DISTRICT OF CALIFORNIA
                                                                                Enter
                                                                                Closed
                                  CIVIL MINUTES - GENERAL                       JS-5/JS-6
                                                                                Scan Only



CASE NO.: 5:19-CV-00755-SJO (KKx)                      DATE:        June 27, 2019




Plaintiff argues that the Section 514 exemption is not determinative of preemption because it is
an affirmative defense that must be pled and proved by the employer, and that potential use of an
affirmative defense is insufficient to warrant removal to federal court. (Mot. 6-7, ECF No. 22.)
Defendants contend that removal is warranted because Plaintiff and Defendants have made
alternative arrangements for overtime pay, and the CBA controls. (See Opp'n.)

"Reliance on the CBA as an aspect of a defense is not enough to 'inject[ ] a federal question into
an action that asserts what is plainly a state-law claim.'" Vasserman v. Henry Mayo Newhall Mem'l
Hosp., 65 F. Supp. 3d 932, 954 (C.D. Cal. 2014)(citing Placencia v. Amcor Packaging Distribution,
Inc., 2014 WL 2445957, *2 (C.D. Cal. 2014); Caterpillar, 482 U.S. at 399, 107 S.Ct. 2425).) "[I]t
is ‘settled law that a case may not be removed to federal court on the basis of a federal defense,
including a defense of preemption, even if the defense is anticipated in the plaintiff's complaint,
and even if both parties concede that the federal defense is the only question truly at issue.'" Id.
(citing Balcorta v. Twentieth Century–Fox Film Corp., 208 F.3d 1102, 1106 (9th Cir.2000) (quoting
Franchise Tax Bd., 463 U.S. at 14.).)

The Court finds that existence of the Section 514 exemption is insufficient to preempt Plaintiff's
Wage Claim. First, the Ninth Circuit has explicitly held that preemption as an affirmative defense
is not enough to warrant removal. Balcorta, 208 F.3d at 1106. Second, Plaintiff's Wage Claim
exclusively asserts rights grounded in Sections 510, 1194, 1197, 1198, and the applicable IWC
Wage Orders. (FAC ¶¶ 52-69.) Plaintiff does not mention the CBA, nor does she assert relief that
the CBA provides. (Id.)




   period, includes adjustments to the straight time rate, reflecting, among other things,
   shift differentials and the per-hour value of any nonhourly compensation the
   employee has earned." Alvarado v. Dart Container Corp. of California, 4 Cal. 5th 542, 554
   (2018). Here, Plaintiff's "straight time rate" is $11.10 per hour. According to the CBA's
   overtime provision, Plaintiff received time and one half (1 ½) wages for all work performed
   in excess of eight (8) hours per day, forty (40) hours per week, or on the sixth (6th) day of
   any one (1) week. (Notice of Removal Exs. F, G, Article V §§ F, G.) Accordingly,
   Plaintiff's "regular rate of pay" was $11.10, the "straight time rate," plus one half (½)
   of $11.10, or $5.55, totaling $16.65. Plaintiff's "regular rate of pay" including overtime was
   over 50% more than the minimum wage rate at the time she was employed. Thus,
   Plaintiff's "regular rate of pay" was more than 30% of the minimum wage rate, in
   compliance with the Section 514 exemption.



   MINUTES FORM 11                                                                              :
   CIVIL GEN                               Page 8 of   15                Initials of Preparer
                              UNITED STATES DISTRICT COURT                        Priority
                                                                                  Send
                             CENTRAL DISTRICT OF CALIFORNIA
                                                                                  Enter
                                                                                  Closed
                                   CIVIL MINUTES - GENERAL                        JS-5/JS-6
                                                                                  Scan Only



CASE NO.: 5:19-CV-00755-SJO (KKx)                       DATE:        June 27, 2019




In Vasserman, this district was faced with a nearly identical dilemma, whereby the exclusive
reason defendant sought removal was because Section 514 applied to the plaintiff's overtime
wage claim. Vasserman, 65 F. Supp.3d at 954. The district court held that though the plaintiff's
overtime wage claim could "ultimately fail, the court [was] unable to conclude that its resolution
[was] substantially dependent on analysis of the CBAs when the supporting allegations focus[ed]
only on state law." Id.

The same is true here. Accordingly, the Court rules that Plaintiff's Wage Claim is not "substantially
dependent on analysis of [the CBA]. Burnside, 491 F.3d at 1059-1060 (citations omitted).
Plaintiff's Wage Claim does not satisfy Burnside Prong 2.

Plantiff's Wage Claim is not preempted.

              2.      Plaintiff's Meal Period Claim Is Not Preempted

                      a.     Plaintiff's Meal Period Claim Does Not Satisfy Burnside Prong 1

The Court first looks to "whether the asserted cause of action involves a right conferred upon an
employee by virtue of state law, not by a CBA. If the right exists solely as a result of the CBA, then
the claim is preempted." Burnside, 491 F.3d at 1059.

Cal. Lab. Code § 512 ("Section 512") provides that "[a]n employer shall not employ an employee
for a work period of more than five hours per day without providing the employee with a meal
period of not less than 30 minutes." Cal. Lab. Code § 512. The Supreme Court of California has
interpreted this statute to require "a first meal period no later than the start of an employee's sixth
hour of work." Brinker Rest. Corp. v. Superior Court, 53 Cal. 4th 1004, 1041(2012). Cal. Lab.
Code § 226.7 ("Section 226.7") provides that "[i]f an employer fails to provide an employee a
meal . . . period in accordance with state law . . . the employer shall pay the employee one
additional hour of pay at the employee's regular rate of compensation for each workday that the
meal . . . period is not provided." Cal. Lab. Code § 226.7(c).

In contrast, the applicable CBA provision states that "[e]mployees who are scheduled to work
more than six (6) hours shall receive a thirty (30) minute unpaid meal period between the third
and fifth hours, except that by mutual agreement between the manager and the employee a longer
meal period may be granted." (Notice of Removal, Ex. F at 82.)

Plaintiff's Meal Period Claim alleges that Defendants failed to provide her with lawful meal periods
pursuant to Labor Code Section 512 ("Section 512") and the applicable IWC Wage Order, and that



   MINUTES FORM 11                                                                                :
   CIVIL GEN                                Page 9 of   15                 Initials of Preparer
                               UNITED STATES DISTRICT COURT                         Priority
                                                                                    Send
                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                    Enter
                                                                                    Closed
                                    CIVIL MINUTES - GENERAL                         JS-5/JS-6
                                                                                    Scan Only



CASE NO.: 5:19-CV-00755-SJO (KKx)                        DATE:         June 27, 2019




Defendants failed to pay Plaintiff for each missed meal period pursuant to Labor Code Section
226.7 ("Section 226.7"). (Id.) Specifically, Plaintiff alleges that "Defendants failed to provide
Plaintiff [] timely and uninterrupted first meal periods of not less than thirty (30) minutes within the
first five hours of a shift...[and] Plaintiff [] were not paid one hour of pay at their regular rate for
each day that a meal period was not lawfully provided." (FAC ¶¶ 72, 75, 77.)

The Court finds that Plaintiff's claim does not "arise[] entirely from a right or duty of the CBA."
Alaska Airlines, 898 F.3d at 920-21. The rights Plaintiff seeks to vindicate, the right to "a meal
period of not less than thirty (30) minutes within the first five hours of a shift" and the right to "one
hour of pay . . . for each day that a meal period was not lawfully provided," are conferred by
Sections 512 and 226.7. (FAC ¶¶ 72-77); See Cal. Lab. Code §§ 512, 226.7. Although the CBA
affords Plaintiff a similar right, Plaintiff's claim does not involve any "right exist[ing] solely as a
result of the CBA." Burnside 491 F.3d at 1059; See Alaska Airlines, 898 F.3d at 122-23 (holding
that claims which "just refer to a CBA-defined right, rely in part on a CBA's terms of employment,
run parallel to a CBA violation, or invite use of the CBA as a defense" are not preempted).

Accordingly, Plaintiff's Meal Period Claim does not satisfy Burnside Prong 1.

                      b.     Plaintiff's Meal Period Claim Does Not Satisfy Burnside Prong 2

The Court now turns to whether Plaintiff's Meal Period Claim is "nevertheless substantially
dependent on analysis of a collective-bargaining agreement ... If such dependence exists, then
the claim is preempted by [S]ection 301; if not, then the claim can proceed under state law."
Burnside, 491 F.3d at 1059-60 (citations omitted).

Where an employee's "[] meal break claims are based on rights conferred by California Labor
Code § 226.7[] and [the applicable IWC Wage Order], they exist as a matter of state law and . . .
are not substantially dependent upon an interpretation of the CBA." Meyer v. Irwin Indus., Inc.,
723 F. Supp. 2d 1237, 1245 (C.D. Cal. 2010). The rights to meal [] periods apply to "signatories
of collective bargaining agreements and constitute[] a nonnegotiable right under California state
law." Valles v. Ivy Hill Corp., 410 F.3d 1071, 1082 (9th Cir. 2005). "Resolution of these claims
does not require us to interpret the CBA." Munoz v. Atl. Express of L.A., Inc., 2012 WL 5349408,
at *4 (C.D. Cal. 2012).

Defendants argue that because Plaintiff's Meal Period Claim is premised in part on Defendants'
alleged failure to pay premium wages owed for meal period violations upon termination of
employment, resolution of the claim requires interpretation of the CBA's provisions governing the
failure to pay wages. (Notice of Removal ¶¶ 36-37.) However, Defendants mischaracterize



   MINUTES FORM 11                                                                                  :
   CIVIL GEN                                Page 10 of    15                 Initials of Preparer
                              UNITED STATES DISTRICT COURT                       Priority
                                                                                 Send
                             CENTRAL DISTRICT OF CALIFORNIA
                                                                                 Enter
                                                                                 Closed
                                   CIVIL MINUTES - GENERAL                       JS-5/JS-6
                                                                                 Scan Only



CASE NO.: 5:19-CV-00755-SJO (KKx)                       DATE:        June 27, 2019




Plaintiff's Meal Period Claim. Plaintiff's claims do not challenge the arrangement by which
Defendants' employees are paid after separation and do not dispute "how premium wages are
calculated under the CBA." (See FAC ¶¶ 70-78.) Rather, Plaintiff seeks relief based only on
allegations that she did not receive "premium pay for all the time for which [they] are entitled to
premium pay under California law." (Id.) This dispute does not require interpretation of the CBA."
See Castillo v. Long Beach Mem'l Med. Ctr., 132 F. Supp. 3d 1194, 1199 (C.D. Cal. 2015)
("[q]uestions of state law based upon terms of a CBA that are not actually in dispute do not provide
a basis for preemption of a state-law claim") (citing Lividas v. Bradshaw, 512 U.S. 107, 124-25
(1994)).

Thus, Plaintiff's Meal Period Claim does not satisfy Burnside Prong 2.

Plaintiff's Meal Period claim is not preempted.

              3.     Plaintiff's Rest Period Claim is Not Preempted

                     a.      Plaintiff's Rest Period Claim Does Not Satisfy Burnside
                             Prong 1

The Court first looks to "whether the asserted cause of action involves a right conferred upon an
employee by virtue of state law, not by a CBA. If the right exists solely as a result of the CBA, then
the claim is preempted." Burnside, 491 F.3d at 1059.

Section 226.7 provides that "[a]n employer shall not require an employee to work during a [rest
period] mandated pursuant to an applicable . . . order of the Industrial Welfare Commission." Cal.
Lab. Code § 226.7(b). The right conferred by IWC Wage Order 9 mirrors the right Plaintiff alleges
to have been violated:

       "Every employer shall authorize and permit all employees to take rest
       periods . . . based on the total hours worked daily at the rate of ten (10) minutes
       net rest time per four (4) hours or major fraction thereof. However, a rest period
       need not be authorized for employees whose daily work time is less than three and
       one-half hours . . . If an employer fails to provide an employee a rest period in
       accordance with the applicable provisions of this order, the employer shall pay the
       employee one (1) hour of pay at the employee's regular rate of compensation for
       each workday that the rest period is not provided."

(IWC Wage Order 9, subd. 12, ECF No. 20 at 12-13.)



   MINUTES FORM 11                                                                               :
   CIVIL GEN                               Page 11 of    15               Initials of Preparer
                              UNITED STATES DISTRICT COURT                       Priority
                                                                                 Send
                             CENTRAL DISTRICT OF CALIFORNIA
                                                                                 Enter
                                                                                 Closed
                                   CIVIL MINUTES - GENERAL                       JS-5/JS-6
                                                                                 Scan Only



CASE NO.: 5:19-CV-00755-SJO (KKx)                       DATE:        June 27, 2019




The CBA, on the other hand, provides that:

       "All employees working more than three and one-half hours and up to and including
       five hours per day shall receive one (1) ten (10) minute rest period. All employees
       working more than five (5) hours and up to and including six (6) hours per day
       shall receive one (1) fifteen (15) minute rest period. All employees working for
       more than six (6) hour [sic] in a day shall receive two (2) ten (10) minute rest
       periods."

(Notice of Removal, Ex. F at 43.)

Plaintiff's Rest Period Claim alleges that Defendants violated applicable IWC Wage Orders and
Section 226.7 by failing to provide lawful rest periods. (FAC ¶ 87.) Plaintiff alleges that
"Defendants failed and refused to authorize and permit Plaintiff [] to take lawful, net ten (10)
minute rest periods for every four (4) hours worked, or major fraction thereof," and that "[s]uch
rest breaks, when provided, were frequently untimely or less than net ten minutes." (Id. at ¶ 83.)
Moreover, Plaintiff alleges that "Defendants did not pay Plaintiff one additional hour of pay at her
regular rate of pay for each day that a rest period violation occurred." (Id. at ¶ 86.)

The Court finds that Plaintiff does not rely on any such right existing solely as a result of the CBA.
Rather, Plaintiff bases her claim only on Defendants' alleged failure to "authorize and permit
Plaintiff [] to take lawful, net ten (10) minute rest periods for every four (4) hours worked"
pursuant to the applicable Wage Order and Section 226.7. (FAC ¶ 83.) Accordingly, Plaintiff
seeks to vindicate only the rights conferred by state law, not any additional rights of which the CBA
is the "only source." Alaska Airlines, 898 F.3d 904, 921. Thus, Plaintiff's Rest Period Claim fails
Burnside Prong 1.

                     b.      Plaintiff's Rest Period Claim Does Not Satisfy Burnside Prong 2

The Court now turns to whether Plaintiff's Rest Period Claim is "nevertheless substantially
dependent on analysis of a collective-bargaining agreement ... If such dependence exists, then
the claim is preempted by [S]ection 301; if not, then the claim can proceed under state law."
Burnside, 491 F.3d at 1059-60 (citations omitted).

Section 226.7(a) prohibits an employer from requiring any employee to work during any rest period
mandated by an applicable order of the IWC. Cal. Lab. Code § 226.7. "Where an employee's
"rest break claims are based on rights conferred by California Labor Code § 226.7[] and [the
applicable IWC Wage Order], they exist as a matter of state law and . . . are not substantially
dependent upon an interpretation of the CBA." Meyer, 723 F. Supp. 2d at 1245. The rights to []

   MINUTES FORM 11                                                                               :
   CIVIL GEN                               Page 12 of    15               Initials of Preparer
                             UNITED STATES DISTRICT COURT                       Priority
                                                                                Send
                            CENTRAL DISTRICT OF CALIFORNIA
                                                                                Enter
                                                                                Closed
                                  CIVIL MINUTES - GENERAL                       JS-5/JS-6
                                                                                Scan Only



CASE NO.: 5:19-CV-00755-SJO (KKx)                      DATE:       June 27, 2019




rest periods apply to "signatories of collective bargaining agreements and constitute[] a
nonnegotiable right under California state law." Valles, 410 F.3d at 1082. "Resolution of these
claims does not require us to interpret the CBA." Munoz, 2012 WL 5349408, at *4.

As established above, Plaintiff's Rest Period Claim is based on Section 226.7 and the applicable
Wage Order. (FAC ¶¶ 79-88.) Accordingly, "Plaintiff is asserting violations of state law and is not
seeking to enforce the terms of the CBA." Id. "Thus, the relevant state statutes and regulations
govern whether a violation has occurred . . . [and] can be resolved without interpreting the CBA."
Id. at *4 (citing Meyer, 723 F. Supp. 2d at 1244); see Valles, 410 F.3d at 1082 ("[b]ecause the
employees have based their meal period claim 'on the protections afforded them by California
state law, without any reference to expectations or duties created by the[ir] [collective bargaining
agreement],' the claim is not subject to preemption and we lack jurisdiction over it" (citations
omitted)).3 Thus, Plaintiff's Rest Period Claim does not satisfy Burnside Prong 2.

Plaintiff's Rest Period Claim is not preempted.

              4.     Plaintiff's Separation Claim is not Preempted

Plaintiff seeks wage penalties under Cal. Lab. Code § 203 ("Section 203") based on Defendants'
alleged failure to timely pay all wages due at separation pursuant to Cal. Lab. Code §§ 201 and
202 ("Sections 201 and 202"). (FAC ¶¶ 90-93.)

In Lividas, the Supreme Court explicitly held that a claim based on a state requirement for timely
payment of severance pay under Section 203 was not preempted because resolving the claim did


   3
      For the same reasons discussed in the Meal Period Claim analysis above, the Court
   rejects Defendants' argument that because Plaintiff's Meal Period Claim is premised in part
   on Defendants' alleged failure to pay premium wages owed for meal period violations upon
   termination of employment, resolution of the claim requires interpretation of the CBA's
   provisions governing the failure to pay wages. (Notice of Removal ¶¶ 36-37.) Plaintiff's
   claims do not challenge the arrangement by which Defendants' employees are paid after
   separation and it is not in dispute "how premium wages are calculated under the CBA."
   (See FAC ¶¶ 79-88). Rather, Plaintiff seeks relief based only on allegations that she did
   not receive "premium pay for all the time for which [they] are entitled to premium pay under
   California law. This dispute does not require interpretation of the CBA." Id.; see Castillo
   v. Long Beach Mem'l Med. Ctr., 132 F. Supp. 3d 1194, 1199 (C.D. Cal. 2015) ("[q]uestions
   of state law based upon terms of a CBA that are not actually in dispute do not provide a
   basis for preemption of a state-law claim") (citing Lividas v. Bradshaw, 512 U.S. 107, 124-
   25 (1994)).
   MINUTES FORM 11                                                                              :
   CIVIL GEN                              Page 13 of    15               Initials of Preparer
                              UNITED STATES DISTRICT COURT                       Priority
                                                                                 Send
                             CENTRAL DISTRICT OF CALIFORNIA
                                                                                 Enter
                                                                                 Closed
                                   CIVIL MINUTES - GENERAL                       JS-5/JS-6
                                                                                 Scan Only



CASE NO.: 5:19-CV-00755-SJO (KKx)                       DATE:        June 27, 2019




not require any interpretation of the CBA; instead, it only required a reference to the undisputed
wage rate. Lividas, 512 U.S. at 123-24. The Court noted that "the primary text for deciding
whether Lividas was entitled to a penalty was not the collective-bargaining agreement, but a
calendar." Id. at 124. The Court emphasized that "the bare fact that a collective-bargaining
agreement is consulted for damage computation is no reason to extinguish the state law claim."
Id. at 125 (citations omitted).

Similarly here, the CBA need not be interpreted to determine when wages were paid upon
separation and if payment was timely according to state law. Section 201 provides that "[i]f an
employer discharges an employee, the wages earned and unpaid at the time of discharge are due
and payable immediately." Cal. Lab. Code § 201(a). Section 202 provides that "[i]f an employee
not having a written contract for a definite period quits his or her employment, his or her wages
shall become due and payable not later than 72 hours thereafter." Cal. Lab. Code § 202(a).
Plaintiff alleges that pursuant to these Sections, she "[is] entitled to compensation for all forms of
wages earned, including but not limited to minimum wages, overtime, and premium meal and rest
period compensation, but to date have not received." (FAC ¶ 92.) Thus, just like Livadas,
Plaintiff's second cause of action is not substantially dependent upon the CBA, but only "on a
calendar."

Defendants also argue that Plaintiff's Separation Claim is preempted because it requires
interpretation of the CBA's "different pay arrangements." (Notice of Removal ¶ 38.) To support
its contention, Defendants point to "an exception governing the timing of wage payments." (Notice
of Removal ¶ 38.)4

Cal. Lab. Code § 204 ("Section 204") provides in relevant part that "[a]ll wages, other than those
mentioned in Section 201, 201.3, 202, 204.1, or 204.2, earned by any person in any employment
are due and payable twice during each calendar month." Cal. Lab. Code § 204. Section 204(c)
offers an exception to this requirement, providing that "when employees are covered by a
collective bargaining agreement that provides different pay arrangements, those arrangements
shall apply." Cal. Lab. Code § 204(c). Thus, Defendants' argument is without merit because
Sections 204 and 204(c) are inapplicable to Plaintiff's Separation Wage Claim. Plaintiff's claim is
based on Defendants' alleged failure to timely pay final wages pursuant to Sections 201 and 202,
two sections to which Section 204 expressly does not apply. Cal. Lab. Code § 204.



   4
     Defendants cite this exception as "Cal. Lab. Code § 203(c)," however, the Labor Code
   does not contain a "§ 203(c)." See Cal. Lab. Code § 203. The Court assumes that
   Defendants meant to reference Labor Code § 204(c) ("Section 204(c)") since this section
   contains the exact same language quoted in Defendants' brief. (Notice of Removal ¶ 38.)
   MINUTES FORM 11                                                                               :
   CIVIL GEN                               Page 14 of    15               Initials of Preparer
                                 UNITED STATES DISTRICT COURT                        Priority
                                                                                     Send
                                CENTRAL DISTRICT OF CALIFORNIA
                                                                                     Enter
                                                                                     Closed
                                     CIVIL MINUTES - GENERAL                         JS-5/JS-6
                                                                                     Scan Only



CASE NO.: 5:19-CV-00755-SJO (KKx)                         DATE:         June 27, 2019




Accordingly, the Section 204(c) exception does not require the Court to interpret the CBA to
resolve Plaintiff's claims.

Plaintiff's Separation Claim is not preempted.

                5.       Plaintiff's Remaining Claims Do Not Provide Subject Matter Jurisdiction

Defendants concede that preemption principles do not apply to Plaintiff's remaining causes of
action. (See Notice of Removal; See Opp'n.) Specifically, Defendants noted that Plaintiff's seven
remaining claims should receive supplemental jurisdiction. (Notice of Removal ¶¶ 35-39.)
Because the Court lacks subject matter jurisdiction to address Plaintiff's first four causes of action,
it cannot exercise supplemental jurisdiction over Plaintiff's remaining claims.

                6.       The Court Must Remand Plaintiff's Case

"If at any time before final judgment it appears that the district court lacks subject matter jurisdiction,
the case shall be remanded." 28 U.S.C. § 1447(c). Here, the Court lacks subject matter
jurisdiction over any of Plaintiff's claims. Thus, the Court REMANDS the instant case to state
court for further proceedings.

                7.       Plaintiff and Defendant's Other Pending Motions are Denied as Moot


On May 1, 2019, Defendants filed a motion to dismiss the case ("Defendant's Motion To Dismiss").
(ECF No. 11.) Subsequently, on June 7, 2019, Plaintiff filed a Motion for Relief From Local Rule
23-2 ("Motion for Relief"). (ECF No. 27.) Defendant's Motion To Dismiss and Plaintiff's Motion
for Relief are still pending.
The Court lacks subject matter jurisdiction to preside over the instant case. As such, Defendant's
Motion to Dismiss and Plaintiff's Motion For Relief are DENIED AS MOOT.


III.      RULING
The Court GRANTS Plaintiff’s Motion to Remand to the Superior Court County of San
Bernardino, CIVDS1902518.
Defendants' Motion to Dismiss is DENIED AS MOOT.
Plaintiff's Motion For Relief is DENIED AS MOOT.


IT IS SO ORDERED.

       MINUTES FORM 11                                                                                :
       CIVIL GEN                             Page 15 of    15                 Initials of Preparer   SMO
